DETAILED ACTION
Claims 1-24 are presented for examination.
Applicant should update the status of the parent application with the most newest status, i.e., patent number if the parent application is patented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR625 (KR 101687625 B1) in view of Lowney et al. (US 2019/0146839 A1).

As to claim 1, KR625 teaches a non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor causes the processor:
monitor a resource limit of a resource allocated to a telemetry agent operating in a telemetry system (The agent applications themselves monitor the hardware resource usage of the agent applications; page 3, 3rd – 4th paragraph), wherein the telemetry agent collects and transmits telemetry data, and wherein the processor is associated with the telemetry agent (The rental target computing devices … agent applications … Agent applications monitor hardware resource usage by execution of user applications and generate metering information for the amount of hardware resource used … At this time, the agent applications can transmit the metering information to the metering information collecting apparatus #1 using the bidirectional security socket (page 2, last 3 paragraphs – page 2, 2nd paragraph);
terminate the telemetry agent upon determining that the telemetry agent exceed the resource limit (the agent applications terminate the processes of the agent applications when the hardware resource usage of the agent applications exceeds a preset reference value; page 3, 3rd – 4th paragraph).
KR625 does not teach troubleshoot the telemetry agent upon determining that a resource utilization of the resource by the telemetry agent has exceeded the resource limit; and terminate the telemetry agent upon determining that the telemetry agent continues to exceed the resource limit upon troubleshooting.
However, Lowney teaches troubleshoot the software application upon determining that a resource utilization of the resource by the software application has exceeded the resource limit (paragraph [0016] and [0029]), and terminate the software application upon determining that the software application continues to exceed the resource limit upon troubleshooting (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lowney to the system of KR625 because Lowney teaches a method that can be used to identify potential problems at the various resources and remediate those problems before the resources reach critical thresholds (paragraph [0037]).

As to claim 2, KR625 as modified by Lowney teaches wherein the resource limit comprises a soft limit and a hard limit, and wherein troubleshooting the telemetry agent comprises:
performing a first troubleshooting action upon the telemetry agent exceeding the soft limit but not the hard limit (see Lowney: paragraph [0029] and [0031]); and
performing a second troubleshooting action upon the telemetry agent exceeding the hard limit (see Lowney: paragraphs [0016] and [0032]).

As to claim 3, KR625 as modified by Lowney teaches terminate the telemetry agent upon determining that the telemetry agent continues to exceed the hard limit upon performing the second troubleshooting action (see KR625: the agent applications terminate the processes of the agent applications when the hardware resource usage of the agent applications exceeds a preset reference value; page 3, 3rd – 4th paragraph) and (see Lowney: paragraph [0023]).

As to claim 4, KR625 as modified by Lowney teaches perform a trouble shooting action upon the telemetry agent exceeding a software limit of the resource limit (see Lowney: paragraph [0029] and [0031]); and upon determining that the telemetry agent continues to exceed the software limit upon performing the troubleshooting action, continue to monitor the telemetry agent for the telemetry agent to exceed a hard limit of the resource limit (see Lowney: paragraphs [0016] and [0032]).

As to claim 5, KR625 teaches perform a troubleshooting upon the telemetry agent exceeding both a soft limit and a hard limit of the resource (see Lowney: paragraphs [0016], [0029] and [0031]-[0032]); and
terminate the telemetry agent upon determining that the telemetry agent continues to exceed the hard limit upon performing the troubleshooting action (see Lowney: paragraph [0023]).

As to claim 6, KR625 teaches wherein the telemetry agent is one of a plurality of telemetry agents, and wherein each of the plurality of telemetry agents is configured to collect a specific type of the telemetry data (The rental target computing devices … agent applications … Agent applications monitor hardware resource usage by execution of user applications and generate metering information for the amount of hardware resource used … At this time, the agent applications can transmit the metering information to the metering information collecting apparatus #1 using the bidirectional security socket (page 2, last 3 paragraphs – page 2, 2nd paragraph).



As to claim 9, KR625 teaches wherein the telemetry system is configured to terminate the telemetry agent and restart the telemetry agent (page 3, last paragraph – page 4, 1st paragraph).
KR625 does not teach update a configuration of the telemetry agent upon the termination of the telemetry agent; and restart the telemetry agent upon updating the configuration.
However, KR625 teaches the limit resource usage of the agent can be modified (5th paragraph).
Given the teaching of KR625 above, it would have been obvious to one of ordinary skill in the art that limit resource usage of the agent could be modified, i.e., update the configuration of the agent to allow the agent to have more resource to use when the agent is terminated because of exceeding the predetermined threshold.

As to claim 10, KR625 does not teach send an exit code to the telemetry system upon termination, and wherein the exit codes identifies a cause of the termination. 
However, KR625 teaches the agents can terminate themselves upon detecting that the usage resource is exceeded the threshold (page 4, 1st paragraph).
It would have been obvious to one of ordinary skill in the art that the agent could be modified to let the system know that it is terminated because the usage resource is exceeded the threshold. 

As to claim 11, KR625 teaches it is the same as the computer-readable media claim 1 except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claim 12, KR625 as modified by Lowney teaches determining, by the processor, that the telemetry agent has exceeded a soft limit of the resource limit but not a hard limit of the resource limit; and performing, by the processor, a troubleshooting action on the telemetry agent upon the telemetry agent exceeding the soft limit (see Lowney: paragraph [0029] and [0031]).

As to claim 13, see rejection of claim 5 above.

As to claim 14, see rejection of claim 10 above.

As to claim 15, see rejection of claim 9 above.

As to claim 16, KR625 teaches receiving, by the telemetry system, the telemetry data from the telemetry agent; and appending, by the telemetry system, the telemetry data to a commit log (page 3, 2nd paragraph).

As to claim 17, KR625 does not teach teaches deleting, by the telemetry system, the telemetry data from the commit log upon successful transmission of the telemetry data.
However, it would have been obvious to one of ordinary skill in the art that the telemetry data would be deleted after transmit the data to making memory free for next collecting telemetry data.

As to claim 18, it is the same as the computer-readable media claim 1 except this is a system claim, and therefore is rejected under the same ground of rejection.

As to claim 19, KR625 teaches wherein the resource limit comprises a soft limit and a hard limit, and wherein the processor executes the computer-readable instructions to terminate the telemetry agent upon the telemetry agent exceeding both the hard limit and the soft limit, but not upon the telemetry agent exceeding the soft limit only (see Lowney: paragraphs [0016], [0023], [0029] and [0031]-[0032]).

As to claim 20, KR625 teaches wherein telemetry agent is configured to collect the telemetry data from at least one data source in a virtual computing system (page 6, 8th paragraph).

As to claim 21, see rejection of claim 7 above.

As to claim 22, KR625 teaches determine that the telemetry agent has exceeded a soft limit of the resource limit but not a hard limit of the resource limit and to perform a troubleshooting action on the telemetry agent upon the telemetry agent exceeding the soft limit (see Lowney: paragraphs [0023] and [0031]).

As to claim 23, see rejection of claim 10 above.

As to claim 24, see rejection of claim 9 above.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR625 (KR 101687625 B1) in view of Lowney et al. (US 2019/0146839 A1) further in view of Rickerd et al. (US 10,574,702 B1).

As to claim 7, KR625 as modified by Lowney does not teach wherein the processor further comprises computer-readable instructions to: temporarily store the telemetry data collected within a first pre-determined period of time; and transmit the stored telemetry data upon expiration of a second pre-determined period of time.
However, Rickerd teaches temporarily store the telemetry data collected within a first pre-determined period of time (col. 5, lines 47-66); and transmit the stored telemetry data (col. 7, lines 40-42).
Although Rickerd does not teach transmit the stored data upon expiration of a second-predetermined period of time, it would have been obvious to one of ordinary skill in the art, given the teaching of Rickerd that the telemetry data is collected within a pre-determined period of time, the data would have been transmitted prior to collect new telemetry data.
It would have been obvious to one of ordinary skill in the art to apply the teaching of Rickerd to the system of KR624 because Rickerd teaches a method to accessing a security configuration based on the telemetry data collected to keep the system in a secured manner (abstract).

As to claim 8, KR625 as modified by Rickerd teaches combine the telemetry data collected within the first pre-determined period of time before transmission (see Rickerd: col. 7, lines 40-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PETKOV et al. (US 2020/0233685 A1) teaches a method to enhance a virtualized infrastructure with a cloud analytics service by collecting telemetry data from the virtualized infrastructure, uploading the collected telemetry data to the cloud analytics site, and retrieving an expertise result for the expert use case from the cloud analytics site, and the communicate the expertise result to the customer and changing the configuration of the object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

DC
May 5, 2022